Case 5:09-cr-00018-LGW-BWC Document 1380 Filed 04/29/20 Page 1 of 3




           In the United States District Court
           for the Southern District of Georgia
                    Waycross Division
UNITED STATES OF AMERICA,


     v.                                            CR 509-018

BRUCE BROWN,

     Defendant.

                                  ORDER

     Before the Court is Defendant Bruce Brown’s letter/motion to

commute his sentence to home confinement.         Dkt. No. 1378.        For the

reasons below, Brown’s motion is DENIED.

                               BACKGROUND

     In   December   2010,    Brown   was   sentenced    to     200    months’

imprisonment with the Bureau of Prisons (“BOP”).              Dkt. No. 938.

In March 2016, the Court reduced Brown’s sentence to 174 months’

imprisonment pursuant to 18 U.S.C. § 3582(c)(2), fully taking into

account   the   retroactive    amendments    to    the   U.S.     Sentencing

Guidelines that had lowered Brown’s advisory range.           Dkt. No. 1276

(reducing Brown’s total offense level from 39 to 35).                 According

to the BOP website, Brown is currently incarcerated at Petersburg

Medium FCI located in Petersburg, Virginia, with a projected

release date of February 19, 2022.
Case 5:09-cr-00018-LGW-BWC Document 1380 Filed 04/29/20 Page 2 of 3



     Brown now moves to reduce his sentence and asks the Court to

place him in home confinement.     The Court construes his motion as

one for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

Brown’s motion is primarily based on the COVID-19 pandemic and his

assertion of danger to his health.     As the Government notes, Brown

has not averred that he has exhausted his administrative remedies

with the BOP as required by 18 U.S.C. § 3582(c)(1)(A).

     The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces from

COVID-19.   The exhaustion requirement allows the BOP to apply that

process in a timely and orderly manner without giving preferential

treatment to inmates who prematurely file motions with the Court.

Having found that Brown has failed to exhaust his administrative

remedies, the Court concludes that it does not have jurisdiction

to decide Brown’s request. See United States v. Matthews, No. 5:01-

cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr. 10, 2020) (“Because

‘[n]othing in the record ... indicates [petitioner] exhausted his

administrative remedies before filing his request,’ the Court does

not have jurisdiction to consider the motion.” (quoting United

States v. Coates, 775 F. App'x 669, 671 (11th Cir. 2019))).

     Accordingly, Brown’s motion, dkt. no. 1378, is DISMISSED.




                                   2
Case 5:09-cr-00018-LGW-BWC Document 1380 Filed 04/29/20 Page 3 of 3



    SO ORDERED, this 29th day of April, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   3
